—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about September 30, 1996, which, after a fact-finding determination that appellant committed acts, which if committed by an adult, would constitute the crime of attempted robbery in the second degree, placed appellant with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence. The totality of the conduct of appellant and the other perpetrators established an attempted robbery and appellant’s intentional participation therein (see, Matter of Juan J., 81 NY2d 739; People v Bracey, 41 NY2d 296; Matter of Horatio B., 240 AD2d 197). Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.